—In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from (1) an order of the Family Court, Suffolk County (Trainor, J.), entered June 6, 2000, which denied her objections to that part of an order of the same court (Buse, H.E.), entered April 6, 2000, which granted the father’s motion to dismiss her claim for child support retroactive to June 13, 1997, and (2) so much of an order of the same court (Trainor, J.), entered June 22, 2000, as upon, in effect, granting reargument, adhered to the original determination.
Ordered that the appeal from the order entered June 6, 2000, is dismissed, without costs or disbursements, as that order was superseded by the order entered June 22, 2000, made upon re-argument; and it is further,
Ordered that the order entered June 22, 2000, is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly dismissed the mother’s claim for an award of child support for the period before she filed her petition (see, Family Ct Act § 449 [2]; Matter of Toft v Frisbie, 122 AD2d 456; Greene v Greene, 90 AD2d 533). Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.